Citation Nr: 1745244	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected scar lower abdomen status-post ventral hernia with surgery.

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected obstructive sleep apnea (OSA). 

3.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction (ED) associated with hypogonadism.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral syndrome (PFS) of the left knee. 

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral syndrome (PFS) of the right knee. 

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected low back strain. 

8.  Entitlement to an initial compensable disability rating for service-connected plantar fasciitis of the left foot. 

9.  Entitlement to an initial compensable disability rating for service-connected plantar fasciitis of the right foot.

10.  Entitlement to an initial compensable disability rating for service-connected anterior compartment syndrome (CS) of the right leg and shin splints. 

11.  Entitlement to an initial compensable disability rating for service-connected anterior CS of the left leg and shin splints.

12.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left hip bursitis.

13.  Entitlement to an initial disability rating for service-connected eczematoid dermatitis in excess of 30 percent for the period prior to May 12, 2016, and a compensable rating therefrom.

14.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus. 

15.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right hand carpal tunnel syndrome (CTS). 

16.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left hand CTS.

17.  Entitlement to an initial compensable rating for service-connected allergic rhinitis. 

18.  Entitlement to an initial disability rating in excess of 20 percent for service-connected ventral hernia. 

19.  Entitlement to an initial disability rating in excess of 10 percent for service-connected nonalcoholic steatohepatitis, gastroesophageal reflux disease with esophageal polyp and Schatzki's ring (hereinafter "GERD"). 

20.  Entitlement to an initial disability rating in excess of 10 percent for service-connected hypogonadism for the period prior to June 15, 2011 and noncompensably disabling therefrom. 

21.  Entitlement to service connection for a cardiovascular disorder (other than hypertension).

22.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1982 to June 1987, and from May 2000 to July 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO granted service connection for OSA; an initial 50 percent disability rating was assigned, effective July 24, 2010--the date VA received the Veteran's claim for compensation for this disability.  By that rating action, the RO also granted service connection for scar of the lower abdomen, status-post ventral hernia surgery; left hip bursitis; right knee PFS; left knee PFS; right and left hand CTS; GERD; low back strain; and, hypogonadism; initial 10 percent ratings were assigned to these disabilities, effective July 24, 2010.  The RO also granted service connection for ED; left foot plantar fasciitis; right foot plantar fasciitis; right left anterior CS and shin splints; left leg anterior CS and shin splints; and, allergic rhinitis; each disability was assigned an initial noncompensable rating, effective July 24, 2010.  The RO also granted service connection for diabetes mellitus and ventral hernia; each disability was assigned an initial 20 percent disability rating, effective July 24, 2010.  The Veteran appealed the RO's assignment of the above initial disability ratings assigned to these service-connected disabilities to the Board.  Jurisdiction of the appeal currently resides with the Columbia, South Carolina RO.  

This appeal also stems from a March 2011 rating action issued by the Winston-Salem, North Carolina RO.  By that rating action, the RO denied service connection for hypertension.  The RO also granted service connection for eczematoid dermatitis; an initial 30 percent disability rating was assigned, effective July 24, 2010.  The Veteran appealed this rating action to the Board.  Finally, by a July 2011 rating action, the above RO, in part, decreased the 10 percent disability ratings assigned to the service-connected right knee PFS; left knee PFS; scar of the lower abdomen status-post ventral hernia with surgery; left hip bursitis; and hypogonadism from 10 percent to noncompensably disabling, effective June 15, 2011--the date of a VA examination report reflecting a decrease in severity of these disabilities.  The RO also denied entitlement to TDIU.  

In a December 2012 rating action, the RO reinstated the 10 percent disability ratings to the service-connected right knee PFS; left knee PFS; left hip bursitis; and, scar lower abdomen, status-post ventral  hernia with surgery, effective from July 24, 2010.  Thus, the Board has characterized the initial rating claims with respect to these disabilities to reflect the RO's actions as indicated on the title page.  In a November 2014 rating action, the RO denied service connection for a heart disorder (other than hypertension).  The Veteran appealed this determination to the Board. 

In a June 2016 rating action, the RO decreased the rating assigned to the service-connected eczematoid dermatitis from 30 percent to noncompensable, effective May 12, 2016--the date of a VA examination report reflecting a decrease in severity of this disability.  The Board has recharacterized this issue to reflect the RO's actions as indicated on the title page. 

Finally, in June 2016, the Veteran testified before the undersigned at a hearing conducted at the Columbia, South Carolina RO.  A copy of the transcript has been associated with the record.

Issues numbered five (5) through 22 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During a June 2016 hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew her claims of entitlement to an initial disability rating in excess of 50 percent for OSA; entitlement to an initial disability rating in excess of 10 percent for scar, lower abdomen status-post ventral hernia with surgery; and entitlement to an initial compensable disability rating for ED. 

2.  The Veteran's hypertension began during her second period of military service.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial disability rating in excess of 50 percent for the service-connected OSA have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected scar, lower abdomen status-post ventral hernia with surgery have been met.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable disability for ED have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

4.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal-Initial Rating Claims: OSA, Lower Abdomen Scar, Status-Post Ventral Hernia and ED 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2016).

During a June 2016 hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew her claims of entitlement to an initial disability rating in excess of 50 percent for OSA; entitlement to an initial disability rating in excess of 10 percent for scar, lower abdomen status-post ventral hernia with surgery; and entitlement to an initial compensable disability rating for ED.  Thus, the Board finds that the Veteran has withdrawn her appeal regarding these issues, hence, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues, and they are dismissed.

II.  Service Connection Claim-Hypertension

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Hypertension is a chronic disability and a nexus to service is presumed if it manifests to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101 n.1 (2016).

For chronic disabilities listed under 38 C.F.R. § 3.309 (a), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303 (b).  Hypertension is a chronic disability recognized under 38 C.F.R. § 3.309 (a) and the continuity of symptomatology provisions are applicable.  Id.  

Under 38 C.F.R. § 3.303 (b), continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

The Board will grant service connection for hypertension because the evidence of record supports a finding that it had its onset during the Veteran's second period of military service.  

The Veteran's service treatment records pertinently include a June 2000 report containing a blood pressure reading of 120/90.  A pre-discharge July 2010 examination report reflects blood pressure readings of:  137/94; 140/95; 141/94.  The impressions included hypertensive vascular disease.  The Veteran was discharged from service in July 2010.  When examined by VA in March 2011, within a year of service discharge in July 2010, an examination report contained the following blood pressure readings:  138/78; 130/76; and, 140/78.  It was noted that the Veteran was clinically normal without hypertension.  The examiner noted, however, that it wasn't clear if the readings were done with a large cuff or a small cuff, which would affect the results.  

VA treatment records dated from February 2011 through June 2016 suggest once daily use of hypertension medication, and reflect a current diagnosis for hypertension.  

The Board notes that hypertension was not shown to a compensable degree within one year of service discharge in July 2010.  The record does show, however, a pattern of predominantly elevated blood pressure readings beginning during the second period of military service.  The record shows that the Veteran's blood pressure is currently within normal limits, but only with the use of medication.  Resolving all doubt in the Veteran's favor, this record supports a finding that her current hypertension began during her second period of military service, and the claim is granted. 


ORDER

The claim of entitlement to an initial disability rating in excess of 10 percent for scar lower abdomen status-post ventral hernia with surgery is dismissed.

The claim of entitlement to an initial disability rating in excess of 50 percent for OSA is dismissed.

The claim of entitlement to an initial compensable disability rating for ED associated with hypogonadism is dismissed.

Service connection for hypertension is granted. 



REMAND

Regarding the claims for increased evaluations for the right hip, the knees, the low back, the feet, and the bilateral legs, remand is required, in part, to obtain adequate examinations.  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App 158 (2016).  In this case, VA examinations of the upper and lower extremities and spine were conducted in July 2010 and June 2011.  The examiners, however, did not address the range of motion of the opposite joint (i.e., right hip) and did not conduct range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing of the knees, low back, feet, and right and left legs.  Accordingly, current examinations of these joints must be obtained that undertakes all required testing.

A remand is also required to obtain an examination of the Veteran's eczematoid dermatitis during an active phase.  In rating a skin disability, the Board is required to address the frequency, duration, and outbreaks of skin disease exacerbation and to consider the skin disorder at those times when it was most disabling during the relevant period.  Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that an examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  When examined by VA in May 2016, the examiner indicated that the Veteran's skin disability was asymptomatic.  However, during a March 2011 VA examination, the skin condition was found asymptomatic and the Veteran reported that it flared up in the summer.  At the August 2016 Board hearing, the Veteran testified that without the use of her lotion, her skin would become dry and bleed, especially between her eyes, cheekbones, chin, lower lip, elbows; and, knuckles.  Therefore, a remand is necessary for an examination during an active stage of the disorder.

Concerning the Veteran's CTS of the right and left hands, remand is required for a current examination.  When a claimant asserts, or the evidence indicates, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The most recent VA examination was in June 2011.  During that examination, the Veteran stated that she had numbness and tingling in her thumb, index and middle fingers.  She reported that he wore splints that helped to alleviate her symptoms at night.  An examination of the hands revealed that the Veteran was able to oppose her thumbs to all fingers and move all fingers to the transverse crease without any gapping, bilaterally.  At the June 2016 Board hearing before the undersigned, the Veteran testified that the numbness in her hands and fingers had caused her to drop items, such as pens.  Thus, as the Veteran, through her testimony, has indicated that the symptomatology associated with her bilateral hand CTS has worsened since her June 2011 examination, a new VA examination is necessary.  

Regarding the claim for increased rating for diabetes mellitus, further development is required to determine the extent of the disability.  Specifically, additional medical evidence is needed to determine whether the Veteran has neuropathy of her lower extremities as secondary to diabetes mellitus.  In this regard, during the June 2016 hearing, the Veteran testified that she had "pins and needles feeling" in her feet.  Diagnostic Code 7913 indicates that noncompensable complications of diabetes are considered part of the diabetic process.  The Board finds the current record is not adequate to determine whether the Veteran has neuropathy of the lower extremities as a "complication" of diabetes and if so, whether a compensable separate rating(s) is warranted.  Thus, a VA neurological examination is warranted to make this determination. 

Concerning the Veteran's allergic rhinitis, a remand is warranted for a VA examination to determine its current severity.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA last examined the Veteran's allergic rhinitis in June 2011.  At that time, a physical evaluation of the Veteran's nose revealed normal and pink turbinates.  No polyps were present.  There was no tenderness to palpation.  During the June 2016 Board hearing, the Veteran testified that she had daily bilateral nasal blockages.  The Veteran's testimony indicates that her allergic rhinitis has worsened since the June 2011 examination.  As such, a new examination should be provided.

A remand is also warranted to provide the Veteran with VA examinations to determine the current severity of her service-connected ventral hernia and GERD.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  During the 2016 Board hearing, the Veteran testified that she was unable to lift certain objects at work due to her hernia and that she had difficulty swallowing secondary to her GERD.  The Veteran's testimony indicates that her ventral hernia and GERD have worsened since her previous examination in June 2011.  As such, new examinations should be provided.

Remand is required regarding the heart disorder claim to obtain a VA examination. VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  The RO did not provide the Veteran with an examination in connection with this claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R.  § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

The Veteran's service treatment records disclose, in part, that she complained of having had heart palpitations in April 2009.  A cardiovascular disorder was not diagnosed.  Post-service treatment records show that she has been diagnosed, in part, with atrial fibrillation in March 2014.  Thus, as there is an in-service evidence of a cardiovascular complaint, reports of post-service symptoms, and a post-service cardiovascular diagnosis, remand for a VA examination to determine the etiology of any diagnosed cardiovascular disability is required.  

Regarding the Veteran's TDIU claim, the Board finds that a remand is warranted to obtain updated employment and income information.  The Veteran contends that she is unable to maintain substantially gainful employment due to all of her service-connected disabilities.  On the Veteran's February 2011 claim, the Veteran indicated that she had last worked during service as an air traffic controller.  There are VA and private opinions that are supportive of and against the claim, respectively.  However, during her June 2016 Board hearing, the Veteran testified that she had been employed on a seasonal basis for 30 hours a week at a local golf course.  As the record suggests that the Veteran has gained at least intermittent employment, updated employment and income information is necessary to determine whether the Veteran's part-time employment constitutes marginal or substantially gainful employment.  

Finally, the Board notes that additional evidence (VA and private treatment reports and Social Security Administration (SSA)) records were received into the record after the RO's issuance of Statements of the Case (SOCs) issued in December 2012 and August 2016, wherein the RO addressed the issues on appeal.  Evidence may be considered without a waiver of initial RO review if the evidence was submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154.  Here, the Veteran's substantive appeals with respect to the issues on appeal were filed on or after February 2, 2013 (i.e., March 2013 and August 2016); thus, a waiver is not required with respect to the above-cited evidence.  Aside from Dr. D. D.'s report, which was received by VA in December 2016 and was accompanied with a waiver of initial RO consideration, the remaining VA and SSA records were obtained by VA pursuant to its duty to assist and were in the file prior to certification.  Thus, as the Veteran has not waived initial RO consideration of the VA treatment reports and SSA records, a remand is required for issuance of a Supplemental Statement of the Case (SSOC) that addresses all evidence received since issuance of the December 2012 and August 2016 SOCs.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her agent. 

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her agent.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PFS of the right and left knees.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 
   
The examiner must utilize the appropriate DBQ. In addition, the examiner must determine whether the Veteran's PFS of the right and left knees has resulted in pain in either knee since she submitted her initial claim on July 24, 2010.  The examiner must comment upon any left and right knee pain upon active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in each knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination(s) to assess the orthopedic manifestations of the Veteran's service-connected lumbar spine disability.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The relevant DBQ shall be utilized.  Additionally, the examiner must test the range of motion and pain of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left hip bursitis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 
 
The examiner must utilize the appropriate DBQ. The examiner must also test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt obtain the same measurements in the opposite limb (right hip).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected anterior CS of the right and left legs with shin splints.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must utilize the appropriate DBQ.  The examiner must also test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt obtain the same measurements in the each limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also state with respect to each leg whether there is evidence of malunion of the tibia and fibula with slight, moderate or marked knee or ankle disability or nonunion with loose motion, requiring a brace.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected plantar fasciitis of the right and left feet.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must utilize the appropriate DBQ.  The examiner must also test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt obtain the same measurements in the each foot.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also state with respect to each foot whether there is evidence of moderate, moderately severe, or severe foot injury. 

8.  After any additional records are associated with the claims file, provide the Veteran a VA examination regarding the severity of her eczematoid dermatitis. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must utilize the appropriate DBQ.  The examination must be, if possible, conducted during an active stage of the Veteran's disease, which appears to be during the summer.  If it is not, an explanation shall be provided.

9.  After any additional records are associated with the claims file, provide the Veteran a VA examination with an appropriate examiner to address the current severity of her bilateral CTS of the hands.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination should include any necessary diagnostic testing or evaluation - e.g., X-rays, MRI studies, electromyography (EMG) tests, and/or nerve conduction velocity (NCV) studies.  All pertinent symptomatology should be reported in detail.  An explanation for all opinions expressed must be provided.   

The examiner should specifically determine whether the Veteran has mild, moderate, or severe incomplete paralysis of the median nerve or complete paralysis of the median nerve, radial nerve and lower radicular groups of the right and/or left hands.

An explanation for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

10.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine whether she has neuropathy of the lower extremities secondary to the service-connected diabetes mellitus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must state whether it is at least as likely as not (i.e. a 50 percent probability or more) that the diabetes mellitus has caused or aggravated neuropathy of either lower extremity.  If the examiner finds neuropathy secondary to diabetes, the examiner should report the nerves affected by the neuropathy and the severity of the associated impairment.

11.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the severity of the service-connected allergic rhinitis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must assess the allergic rhinitis and offer an opinion as the severity and manifestation of the disorder, to include whether there are polyps present and whether there is any obstruction of the nasal passage.  If obstruction is found, the examiner should record the percentage of such obstruction and whether the blockage occurs on one or both sides of the nasal passage.  The examiner should also comment on the functional impairment caused by the Veteran's allergic rhinitis. 

12.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the severity of the ventral hernia and GERD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

(a) Regarding the Veteran's ventral hernia, the examiner should describe all associated symptomatology.  The examiner should state whether the Veteran's umbilical hernia is small or large, whether the ventral hernia is considered to be postoperative and recurrent, unoperated irremediable, or inoperable, and whether the Veteran's umbilical hernia is readily reducible and well-supported by truss or belt, not readily reducible, not well-supported by truss, or not well-supported under ordinary conditions.

(b) Regarding the Veteran's GERD, the examiner is asked to determine whether the veteran's condition is productive of (i) persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substantial arm or shoulder pain, productive of considerable impairment of health; or (ii) whether the condition is productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. The examiner is also asked to comment on whether the Veteran has two or more of the symptoms noted above and their severity. 

The examiner is also asked to comment on whether the Veteran's GERD is (i) nonsymptomatic; (ii) whether there is intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period; (iii) whether there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period; (iv) whether there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period; (v) whether there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly; or (vi) whether there is near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

13.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of her cardiovascular disorder (other than hypertension), currently diagnosed as atrial fibrillation.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner is asked to accomplish the following with respect to each cardiovascular disability diagnosed on examination:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed cardiovascular disability (other than hypertension) had its onset during the Veteran's service or is otherwise etiologically related to service, or was manifested to a compensable degree within a year of the Veteran's discharge from service in July 2010.  The examiner must address an April 2009 service treatment record reflecting that the Veteran had complained of heart palpitations and post-service diagnosis of atrial fibrillation.  He or she must also discuss any lay statements of cardiovascular symptoms beginning during active duty that have persisted.

14.  Ask the Veteran to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include any self-employment/ part-time work and her annual income from such employment for each year from 2010 to the present.

15.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

16.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

17.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated, including all evidence received since the December 2012 and August 2016 SOCs.  If any claim remains denied, an SSOC must be provided to the Veteran and her agent.  After the Veteran and her agent have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


